Citation Nr: 0428228	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  96-10 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the residuals of a low 
back injury.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1957 to 
October 1959.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal of a March 1995 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina that denied an application to reopen a 
claim for service connection for a low back disability.  

In May 1998, the Board held that the veteran had not 
submitted new and material evidence to reopen a claim for 
service connection for residuals of a low back injury.  The 
veteran appealed that Board decision to the United States 
Court of Appeals for Veterans Claims (Court) (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999).  The Court vacated the May 1998 Board decision and 
remanded the case to the Board.  

In June 1999 the Board reopened the veteran's claim for 
service connection for residuals of a low back injury and 
remanded to case to the RO for additional development. The 
case was again remanded for further development in March 
2004.  The requested development has since been completed, 
and the case is returned to the Board for further appellate 
action.


FINDING OF FACT

The veteran's back disability is related to an in service 
back injury.


CONCLUSION OF LAW

Residuals of a back injury were incurred in service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)). 

The appellant was notified of the VCAA and what evidence the 
VA would obtain in a letter dated July 2004.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  For the purpose of 
granting the benefit sought, the Board finds that the VA's 
obligations under the VCAA have been met.

Factual Background

The veteran's service medical records, to include his entry 
and seperation examinations, are negative for complaints or 
treatment for any back related disability.  A VA examination 
conducted in September 1961, shortly after the veteran's 
seperation from service, was also negative for complaints of, 
or findings of, any back problem.  The examination showed 
that the veteran's carriage, posture, and gait were normal.  
An examination of the musculoskeletal system was essentially 
negative.  X-rays of the spine were not conducted.

Received in July 1981 was the appellant's application for 
service connection for a back injury.  At that time, he 
reported that he was in a combat zone in 1958 and was 
building a shower.  While he was stooping over to pick up 
steel beams, he was struck in the back by a beam.  He 
reported at that time that he wasn't treated at the time of 
the injury.

Also of record are medical records from a private 
chiropractor covering the period from 1981 to 1989 during 
which time the veteran was treated for back problems.  When 
seen in March 1981 he complained of pain in his neck and 
shoulders for the past week.  He reported that while in Korea 
a steel I-beam hit his back and he was laid up for two weeks.  
The appellant received treatment in the upper trapezius area 
and the cervical spine.  He was treated in 1989 for cervical 
brachial syndrome and cervical kyphosis.

Also received were statements furnished by two fellow 
servicemen of the appellant, who served with the veteran in 
Korea.  One individual reported that the appellant, while 
taking down a shower, was struck on the back by a pipe, and 
was placed on light duty for two weeks.  The second 
individual stated that while removing a section of piping the 
appellant injured his back.  He was sent for medical 
attention and was placed on restricted duty.  This individual 
stated that the veteran was unable to perform his duties as 
he had before the injury.

A private medical treatment, dated in April 1995, shows that 
the appellant complained of neck and low back pain.  The 
appellant provided a history of injuring his low back in 1958 
when a piece of steel fell on his back.  He had only low back 
pain.  A year or two after the injury he noticed neck pain.  
He further noted that he has had progressive and intensified 
radiation of pain with burning, numbness, and tingling into 
the posterior aspect of his left leg, greater than the right.  
X-rays of the lumbar spine revealed lumbar spondylosis with 
foraminal stenosis at the L4-5 and L5-S1 levels.  A moderate 
amount of arthrosclerosis was noted with no widening of the 
aorta.  Following the examination, the diagnosis was lumbar 
spondylosis with foraminal stenosis and neurologic 
claudication.

The appellant testified at hearings at the RO in April 1996 
and before the undersigned Veterans Law Judge in August 1997.  
At those times, he gave detailed testimony regarding his in 
service injury and associated symptoms and treatment.  He 
testified that following the injury he was taken to a Quonset 
hut, which was serving as a medical facility.  He was 
examined by a doctor and was given APC's and sent back to 
light duty.  He testified that he was barely able to move at 
that time. 

Of record is statement dated in October 1998 from a Dr. C., a 
chiropractor.  Dr. C. indicated that the appellant related 
that he was struck by a pipe in 1958, and denied any post 
service back injury.  The diagnosis was lumbar facet syndrome 
with radiculopathy.  The chiropractor stated that it was his 
experience that the type of conditions seen on the examined 
X-rays were the result of a traumatic event many years ago.  
The chiropractor stated that based on the history provided by 
the appellant, findings shown upon examination of the 
appellant, and the review of the April 1995 X-rays, it was 
his opinion that it was as least likely as not that the 
condition diagnosed was etiologically related to the 
appellant being struck in the back with a heavy pipe during 
service.

A private medical report, dated in March 1999, contains 
diagnoses of mechanical low back pain with radiographic 
evidence of lumbar spondylosis and intermittent lumbar 
radiculopathy, most likely secondary to lumbar spondylosis.  
The private physician rendered an opinion that it was as 
least as likely as not that the appellant's back condition 
was etiologically related to his being struck in service with 
a heavy pipe.

The veteran received a VA examination in March 2000.  At that 
time, the veteran was diagnosed with significant cervical 
degenerative disc disease at two levels, C5/C6 and C6/C7, 
with foraminal encroachment, and mild degenerative disease of 
the lumbosacral spine.  There was no evidence of 
radiculopathy by electrophysiologic studies.  The examiner 
noted that the veteran's complaints and findings on 
examination were difficult to explain, but the nonfocal 
findings appeared more consistent with a myo-fascial pain 
syndrome.

A VA examination was conducted in August 2001 by two 
orthopedic doctors.  Both doctors indicated that they had 
reviewed the veteran's claims file.  The examiners diagnosed 
the veteran with significant cervical degenerative disc 
disease at two levels, C5-C6 and C6-C7, with foraminal 
encroachment, and mild degenerative disease of the 
lumbosacral spine.  There was no evidence of radiculopathy by 
electrophysiologic studies.  The examiners indicated that 
they could not rule out or confirm a relationship of the 
veteran's present back problem to a previous service injury.  
They indicated that the veteran's findings were consistent 
with a long-standing problem.  However, an exact causal or 
temporal relationship could not be determined based on the 
available information.

Analysis 

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Lay statements describing the symptoms of a disability or 
inservice events are considered to be competent evidence.  
However, when the determinative issue involves a question of 
medical diagnosis or causation, as here, only individuals 
possessing specialized training and knowledge are competent 
to render an opinion. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In this regard, the service medical record reflects no 
evidence of a back injury or disability.  However, Board 
finds the sworn testimony and the statements from two persons 
who served with the veteran to be credible evidence which 
confirms that the veteran received an injury to his back in 
service.  In addition, the Board finds probative the opinions 
submitted from two private medical examiners, who both link 
the veteran's current back problems to service.  There is no 
evidence of record that contradicts these opinions.  The VA 
orthopedists in August 2001 were unable to give an opinion 
concerning the etiology of the veteran's back disorder.  
However, the orthopedists indicated that the findings on 
examination were consistent with a long-standing injury.  
Furthermore, there is no evidence of record to indicate that 
the veteran received any other injury to his back.  
Therefore, the Board finds that the preponderance of the 
evidence is for the veteran's claim.  Accordingly, service 
connection is warranted for the residuals of a back injury.


ORDER

Entitlement to service connection for the residuals of a low 
back injury is granted.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



